Citation Nr: 0943607	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
November 1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona , which denied entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability.  In 
pertinent part, it is contended that the Veteran's service-
connected disabilities, and, in particular, his service-
connected left medial cerebral artery accident/ stroke 
associated with diabetes mellitus, type 2 is sufficient to 
preclude his participation in any form of substantially 
gainful employment.  

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 
4.16(a) also provides that disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The Veteran's service-connected disabilities consist of 
idiopathic diabetes mellitus, type 2 with early diabetic 
nephropathy and bilateral nuclear cataracts, evaluated as 20 
percent disabling; right upper extremity weakness (dominant) 
associated with left medial cerebral artery cerebrovascular 
accident/stroke, evaluated as 20 percent disabling; right 
lower extremity weakness associated with diabetes mellitus , 
type 2, evaluated as 20 percent disabling; mild dysarthria of 
speech with right facial weakness associated with left medial 
cerebral artery cerebrovascular accident/stroke, evaluated as 
10 percent disabling; left medial cerebral artery 
accident/stroke associated with diabetes mellitus, type 2, 
rated as noncompensable; and erectile dysfunction associated 
with diabetes mellitus type 2.  The combined rating is 50 
percent.  

In the present case, the Veteran does not meet the threshold 
percentages set forth under 38 C.F.R. § 4.16(a).  However, as 
noted above, it still must be determined whether he is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service- connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  Under Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials.

Accordingly, it must be determined whether the Veteran's 
service-connected disabilities, when taken in conjunction 
with his education and occupational experience, are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2009).  

In that regard, according to a July 2008 VA peripheral nerves 
examination, the Veteran is capable of doing some sedentary 
activity on a part time basis on a trial basis, otherwise he 
is not able to gain the accuracy and speed with his right 
side, his dominant side, to do any technical or labor type of 
activity.  However, according to a July 2008 VA eye 
examination, the Veteran would not be restricted from any 
type of employment and sedentary employment would be 
possible.  Upon a prior 2004 VA examination, it was noted 
that the Veteran has not worked since the stroke, and that he 
had not worked even prior to that due to his difficulty with 
arthritis.  Under the circumstances, the Board is of the 
opinion that additional development is necessary prior to a 
final determination on the issue of entitlement to a total 
disability rating based upon individual unemployability. 

The statutory duty to assist specifically includes the 
conduct of a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  If an examination report does 
not contain sufficient detail, it is incumbent upon the VA to 
return the report as inadequate for evaluation purposes.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, a 
VA examination is needed to clarify whether the Veteran's 
service-connected disabilities render the Veteran 
unemployable.  

In addition, VA treatment records indicate that the Veteran 
is receiving Social Security disability benefits for paranoid 
schizophrenia.  See VA treatment records dated January 28, 
2003.  It does not appear that any Social Security 
Administration (SSA) records have been obtained.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. Court 
of Appeals for Veterans Claims (Court) held, in essence, that 
records pertaining to SSA disability claims in possession of 
SSA are constructively in possession of VA (See 38 C.F.R. § 
3.201), and that if VA does not seek to secure such records 
from SSA, it violates its duty to assist the claimant under 
38 U.S.C.A. § 5107(a).  The Board finds that VA should seek 
these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of their 
determination on the appellant's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to July 2008, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  

3.  The Veteran should then be afforded an 
additional VA examination or examinations, 
including by appropriate specialists, if 
necessary, in order to more accurately 
determine the effect of the Veteran's 
various service-connected disabilities on 
his employability.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the requested 
examination or examinations, the 
appropriate examiner or examiners should 
offer an opinion as to whether it is at 
least as likely as not the case that, due 
exclusively to the Veteran's service-
connected disabilities, he is precluded 
from all forms of substantially gainful 
employment consistent with his education 
and occupational experience.  A complete 
rationale for the aforementioned opinion 
must be provided.  Moreover, all evidence 
and opinions must be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
the REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

If the examiner answers in the 
affirmative, and the examination results 
do not result in a revised rating 
assignment enabling a grant of TDIU under 
38 C.F.R. § 4.16(a), then forward the case 
to VA's Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular rating for 
the Veteran's TDIU claim, pursuant to the 
provisions of 38 C.F.R. § 4.16(b).

Actions taken thereafter should proceed in 
accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.

4.  If the benefits sought are not 
granted, a supplemental statement of the 
case should be issued to the Veteran and 
his representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, the claims should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


